DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heiniger et al. (US Pub. 20150103026) in view of Avid Technology, Inc. (Avid VENUE S6L System Guide, Feb. 2019, pages 1-432).

Regarding claim 1, Heiniger discloses an operation panel of an audio processing apparatus including a main body, the operation panel being configured to join the main body and form a housing (see fig. 1; paragraph 37), the operation panel comprising: 
a plurality of faders (see fig. 1, item 120; paragraph 38); 
a display device (see fig. 1, item 130; paragraph 38); and 
a first surface, a second surface, and a third surface (see fig. 1; paragraph 38), the second surface extending from the first surface and the third surface extending from the second surface, in a front-back direction (see fig. 1; paragraph 38), 
wherein the plurality of faders are disposed along the first surface and arranged in a left-right direction (see fig. 3, item 121), and
wherein the display device is disposed along the third surface (see fig. 3, item 132).
Heiniger fails to explicitly disclose wherein a first reference distance from a common reference point to a first point of the first surface is equal to or greater than a second reference distance from the common reference point to a second point of the third surface, wherein;
the first point is disposed at a frontmost portion of the operation panel, 
the second point is disposed;
higher than the first point, and
at an uppermost portion of the third surface, and 
the common reference point is disposed;
higher than the second point, and
above in a height direction from the frontmost portion of the operation panel.
However, Avid discloses wherein a first reference distance from a common reference point to a first point of the first surface is equal to or greater than a second reference distance from the common reference point to a second point of the third surface (see pages 3 and 395, item S6L-24D), wherein;
the first point is disposed at a frontmost portion of the operation panel, 
the second point is disposed;
higher than the first point, and
at an uppermost portion of the third surface, and 
the common reference point is disposed;
higher than the second point, and
above in a height direction from the frontmost portion of the operation panel (see pages 3 and 395, item S6L-24D).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Avid’s operation panel surface proportions with the operation panel of Heiniger, in order to increase the visibility of the display in the third surface.
Regarding claim 2, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 1, as discussed above, wherein: 
the display device displays channel information assigned to the plurality of faders (see paragraph 44), and 
a display position of the channel information corresponds to each position of the plurality of faders in a lower portion in a display area of the display device (see paragraph 44).
Regarding claim 3, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 2, as discussed above, wherein the display position of the channel information is located on a movement line of each of the plurality of faders (see fig. 3).
Regarding claim 4, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 1, as discussed above, further comprising: a plurality of operation controllers disposed along the second surface, and the plurality of faders and the plurality of operation controllers are adjacent to each other (see fig. 3).
Regarding claim 5, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 4, as discussed above, wherein an operation controller, among the plurality of controllers, arranged at a position closest to the third surface and the display device are adjacent to each other (see fig. 3).
Regarding claim 6, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 1, as discussed above.
Heiniger in view of Avid fails to explicitly disclose, further comprising dividing lines dividing channel operation areas corresponding to the plurality of faders, respectively.
However, examiner takes official notice further comprising dividing lines dividing channel operation areas corresponding to the plurality of faders, respectively would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, as a matter of design choice, since dividing lines dividing channel operation areas corresponding to the plurality of faders, respectively are well known in the art and this choice does not alter the outcome of the predictable result.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated further comprising dividing lines dividing channel operation areas corresponding to the plurality of faders, respectively with the operation panel for an audio processing apparatus of Heiniger in view of Avid in order to improve aesthetic.
Regarding claim 7, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 6, as discussed above.
Heiniger in view of Avid fails to explicitly disclose, wherein the channel operation areas adjacent to each other colored differently from each other.
However, examiner takes official notice wherein the channel operation areas adjacent to each other colored differently from each other would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, as a matter of design choice, since wherein the channel operation areas adjacent to each other colored differently from each other are well known in the art and this choice does not alter the outcome of the predictable result.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated wherein the channel operation areas adjacent to each other colored differently from each other with the operation panel for an audio processing apparatus of Heiniger in view of Avid in order to improve aesthetic.
Regarding claim 8, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 1, as discussed above, wherein the third surface forms a first angle larger than 35° with respect to the first surface (see fig. 1).
Regarding claim 9, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 8, as discussed above, wherein the second surface forms a second angle that is smaller than half of the first angle with respect to the first surface (see fig. 1).
Regarding claim 10, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 1, as discussed above, wherein the second point of the third surface is disposed higher than a portion of the first surface adjoining the second surface (see fig. 1).
Regarding claim 11, Heiniger in view of Avid discloses the operation panel for an audio processing apparatus according to claim 1, as discussed above.
Heiniger in view of Avid fails to explicitly disclose, further comprising a mark indicating the continuity between the first surface and the second surface.
However, examiner takes official notice further comprising a mark indicating the continuity between the first surface and the second surface would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, as a matter of design choice, since further comprising a mark indicating the continuity between the first surface and the second surface are well known in the art and this choice does not alter the outcome of the predictable result.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated further comprising a mark indicating the continuity between the first surface and the second surface with the operation panel for an audio processing apparatus of Heiniger in view of Avid in order to improve aesthetic.
Regarding claim 12, the claimed limitations are an audio processing apparatus claim directly corresponding to the operation panel of an audio processing apparatus of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.


Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.  In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.




Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/           Primary Examiner, Art Unit 2654